                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

ELEAZAR FLORES-LOPEZ,

                       Petitioner,                 :   Case No. 3:18-cv-330

       - vs -                                          District Judge Walter H. Rise
                                                       Magistrate Judge Michael R. Merz

TIM SHOOP, Warden,
 Chillicothe Correctional Institution
                                                   :
                       Respondent.


                       REPORT AND RECOMMENDATIONS


       This habeas corpus case is brought pro se by Petitioner Eleazar Flores-Lopez to obtain

relief from his conviction in the Montgomery County Court of Common Pleas for aggravated

possession of drugs, to wit, over 100 times the bulk amount of methamphetamines. The case is

before the Court for initial review under Rule 4 of the Rules Governing § 2254 Proceedings, which

provides:

                The clerk must promptly forward the petition to a judge under the
                court’s assignment procedure, and the judge must promptly examine
                it. If it plainly appears from the petition and any attached exhibits
                that the petitioner is not entitled to relief in the district court, the
                judge must dismiss the petition and direct the clerk to notify the
                petitioner.


       This Court assignment procedure provides that all habeas corpus petitions will be referred

to a United States Magistrate Judge for case management and a report and recommendations to

the assigned District Judge who in this case is The Honorable Walter H. Rice.


                                                   1
         Petitioner pleads1 two Grounds for Relief:

                   Ground One: Petitioner was denied due process of law in violation
                   of the Fifth and Fourteenth Amendments to the United States
                   Constitution when the lower courts failed to supperss [sic]
                   statements made during the course of an interrogation using an
                   unqualified interpreter unfamiliar [sic] with Petitioner’s
                   constitutional rights.

                   Ground Two: The right to a motion of acquittal under Criminal
                   Rule 29 is paramount in the interest of justice under due process of
                   law. Petitioner’s Fifth and Fourteenth Amendments to the United
                   States Constitution are violated when the State is unable to prove
                   each element of a crime where the manifest weight and sufficiency
                   to establish a violation of R.C. 2925.11.

(Petition, ECF No. 3, PageID 37, 40.)

         On direct appeal, the Second District Court of Appeals recited the following underlying

facts:

                   {¶ 3} On October 8, 2014, Montgomery County Sheriff's Deputy,
                   Joseph Caito, was on duty with his canine partner, Gunner, and was
                   located on Interstate 75 near State Route 35 in Montgomery County,
                   Ohio. Caito was not randomly patrolling; he had been told that
                   Detective Walters, a narcotics investigator for Homeland Security,
                   had received information that a white van from Indiana was going
                   to be bringing illegal drugs into Montgomery County. Both Caito
                   and Gunner were certified in narcotics patrol, including detection of
                   narcotic drugs such as mushrooms, ecstasy, heroin,
                   methamphetamine, and crack-cocaine.

                   {¶ 4} Caito sat on the highway until the van was picked up, and
                   followed it from there. The vehicle was a white Chevrolet van, with
                   an Indiana registration. Caito observed the van violating the space
                   between vehicles, and initiated a traffic stop at around Edwin C.
                   Moses Boulevard, once the vehicles had cleared a construction area.

                   {¶ 5} Once Caito stopped the vehicle, he contacted the occupants,
                   informed them of the reason for stopping, and asked them for
                   identifying documents or information to identify who they were. He

1
 Petitioner did not file on the standard form for § 2254 petitions, but is entitled to liberal construction of his pleadings
because he is proceeding pro se. Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Estelle v. Gamble, 429 U.S. 97, 106
(1976); McNeil v. United States, 508 U.S. 106, 113 (1993).

                                                             2
learned that neither the driver (later identified as Joel Flores Lopez)
nor the passenger (Eleazar Flores-Lopez) had an issued driver's
license.

{¶ 6} Caito’s suspicions were aroused by the fact that the car was
a “a third-party car,” which means that a car is registered to one
person but the owner is not in the vehicle. Another indicator was
that the driver said the men were in the area looking for
construction-type work. However, based on Caito’s experience in
highway patrol and seeing this type of activity in the county, he did
not believe the men were in the area for that type of work because
of the lack of tools in the vehicle. In addition, neither man had any
identification.

{¶ 7} Caito called for backup, which arrived within five or six
minutes, and then deployed Gunner for a free-air sniff. He began at
the front driver's side of the vehicle, put Gunner in a sitting position,
and gave Gunner the command to sniff the exterior of the car.
Gunner alerted to the passenger's side rear door of the van.

{¶ 8} As soon as Caito opened the sliding rear door, he saw a small
black carry-on style suitcase on the floorboard directly behind the
front two seats, but in front of the two captains' chairs or middle
occupant seats. The suitcase was within arm's reach of the driver
and passenger, and would have been accessible from a seated
position in either the driver's or passenger's seat, without the need to
get out of the seat.

{¶ 9} When Caito picked up the suitcase, the first thing he noticed
was its weight. It seemed to be a little bit heavy for the size of the
suitcase. Once Caito opened the suitcase, he saw that the top layer
consisted of men's clothing. As Caito began to move the clothes
back, he saw two large packages wrapped in duct tape. Based on
his experience, Caito knew the content of the packages would be
either drugs or illegal currency. Caito then took the suitcase back to
the hood of his patrol car, removed the packages, and made sure
there were no more packages.

{¶ 10} The clothing in the suitcase was sized similarly to the
clothing worn by Eleazar (medium-size), and to the clothing worn
by Joel (larger clothing). The items found in the suitcase included
three extra-large shirts, a medium-sized shirt, a pair of jeans size 33
by 32, another pair of jeans sized 34, a large pair of underwear, a
medium pair of underwear, and a towel. At the time of the stop,
Eleazar was wearing a medium shirt and pants that were size 32 by



                                   3
30. The drugs were contained in taped bundles that were wrapped
up in the clothing and a towel.

{¶ 11} Caito also found two cell phones, a wallet containing $639,
two money orders in the amount of $500 each that had not been
cashed, and a Wells Fargo receipt indicating a $2,000 deposit. Caito
indicated that this type of evidence was typical for the narcotics
world, as Wells-Fargo was a “go-to” bank for illegal drug sales
deposits.

{¶ 12} Detective Walters searched the van after it was impounded.
Among other things, he found a Walmart bag containing size
medium cold-weather gloves, a medium sweatshirt with tags, and
size medium-large sweatpants. The bag did not contain any
underwear.

{¶ 13} Eleazar and his brother, Joel, were arrested and interviewed.
Eleazar was interviewed by Brian Turk, a special agent for
Homeland Security. Because Eleazar did not speak English, an
employee of the Montgomery County Sheriff's office, Shelly Diaz,
was brought in to interpret. Diaz was not a certified interpreter; she
worked as a bookkeeper in the foreclosure department. However,
she was fluent in Spanish and had been asked to translate in other
cases.

{¶ 14} Turk advised Eleazar of his Miranda rights prior to the
interview, but did not record the reading of the rights because the
protocol for Homeland Security at the time was to not record
interviews. However, Turk learned that this would likely be a state
prosecution, and recorded the rest of the interview.

{¶ 15} During the interview, Eleazar stated that he had lived in
Arizona for 14 years, and had arrived in Indianapolis where his
brother, Joel, lived, about three days before the traffic stop. He
claimed Joel had met a man named Edgar at Home Depot, and Edgar
had offered them employment doing construction work in Dayton
for a month. Although Eleazar did not know Edgar's last name, they
had followed him from Indianapolis to Dayton. Edgar was driving a
2004 or 2005 red Ford Lobo F-150 pickup truck. During the drive,
Edgar was guiding them by phone and telling them where to go.

{¶ 16} Eleazar further stated that on the morning of October 8,
2014, he and Joel met Edgar at Walmart, and left from there around
9:00 or 9:30 a.m. At Walmart, Edgar told them to take a backpack
or suitcase in the back of their van. Edgar threw it in the back, and
Eleazar then pushed it further inside the van. Eleazar told Turk that

                                  4
he did not ask what was in the suitcase and denied knowing it
contained drugs until Officer Caito opened it.

{¶ 17} Matthew Fox, a forensic chemist from the Miami Valley
Regional Crime Lab, tested the packages from the van for the
presence of controlled substances. Fox, who was qualified as an
expert, stated that he weighed the packages before testing. The gross
weight of the sample, plus packaging, was 3,660 grams, plus or
minus ten grams. Of this total amount, Fox tested one sample that
was 444 grams plus or minus four grams. The bulk amount of
methamphetamine in Ohio is 3 grams. Fox tested only the sample
weighing 444 grams because that amount was over 100 times the
bulk amount.

{¶ 18} Fox used three tests that are the generally accepted methods
of testing drugs in the scientific community. These tests included a
sodium nitroprusside color test, a marquis color test, and gas
chromatography-mass spectrometry (“GCMS”) testing.                The
nitroprusside test checks for the presence of a compound called
secondary aliphatic amines. If that compound is present, the test will
obtain a blue reaction, which it did in this case.

{¶ 19} The second test was a marquis color test, which produces a
variety of colors depending on various compounds that may be
present. An orange reaction was produced, which is consistent with
methamphetamine. Finally, Fox performed the GCMS test. In this
test, a gas chromatograph separates out different compounds of a
mixture. Mass spectrometry is then used to identify the compounds
that are present. The GCMS test identified methamphetamine,
which is a Schedule II drug.

{¶ 20} Fox did not test the remaining drugs, but checked each
bundle and determined that the substances in the bags were
consistent in nature with the bag that he tested. These substances
did not differ in color, texture, or consistency from the tested drugs.

{¶ 21} On October 17, 2014, Eleazar and his brother, Joel, were
indicted for one count of Possession of Drugs (Methamphetamine)
in an amount equaling or exceeding 100 times the bulk amount, in
violation of R.C. 2925.11(A). This count contained a specification
that they were major drug offenders in that the offense involved a
drug included in Schedule I or II, other than marijuana, that
consisted of at least 100 times the bulk amount.

{¶ 22} Prior to trial, Eleazar filed motions to suppress, including a
motion to suppress statements that he made during his interview.

                                  5
               After hearing testimony from several witnesses, including Diaz,
               Caito, Turk, and Bill Hargis, an interpreter who had been certified
               by the Supreme Court of Ohio, the trial court overruled the motion
               to suppress.

               {¶ 23} At the jury trial, Joel testified on behalf of his brother. Joel
               had already been convicted as charged, following a jury trial. State
               v. Joel Flores-Lopez, 2d Dist. Montgomery No. 26964, 2016-Ohio-
               7687 (Nov. 10, 2016). Joel testified that he had met Edgar before
               Eleazar arrived in town, and Edgar told him then that he had possible
               construction work available in Dayton. Three days later, after
               Eleazar arrived, Joel again met with Edgar. Edgar said there would
               be enough work for a month, and they would make about $200 per
               day each. Joel stressed that he was the one who made the deal with
               Edgar, not Eleazar.

               {¶ 24} Joel also indicated that the suitcase belonged to Edgar, and
               that Edgar asked them to put it in their truck because his own truck
               was full. Because Joel was busy at the moment, Eleazar put the
               suitcase in the van. In addition, Joel denied knowing there were
               drugs in the suitcase.

               {¶ 25} Joel stated that he had never been to Dayton before, and that
               Edgar told him that when they arrived, they were to find a store like
               Home Depot and Edgar would call them. Finally, Joel said he did
               not bring clothing with him, but had bought clothing, including
               underwear, gloves, and hats at Walmart.

               {¶ 26} The jury found Eleazar guilty as charged, and the trial court
               sentenced him as noted above. Eleazar now appeals from his
               conviction and sentence

State v. Flores-Lopez, 2017-Ohio-690, 85 N.E.3d 534 (2nd Dist. Feb. 24, 2017).


Ground One: Failure to Grant Motion to Suppress


       In his First Ground for Relief asserts his Due Process rights were violated when the trial

court refused to suppress his statements to police on the initial traffic stop. He presented this claim

to the Second District Court of Appeals on direct appeal and that court decided the claim as

follows:



                                                  6
{¶ 27} Eleazar's First Assignment of Error states that:

The Trial Court Erred by Failing to Grant Defendant Eleazar Flores
Lopez's (“Flores-Lopez”) Motion to Suppress Statements Made in
the Course of an Interrogation Using an Unqualified Interpreter.

{¶ 28} Under this assignment of error, Eleazar argues that the trial
court should have granted his motion to suppress because he was not
provided with a certified or qualified interpreter. After hearing the
testimony at the hearing, the trial court overruled the motion to
suppress. In particular, the court found the interpreter, Diaz, credible
when she said she had advised Eleazar of his Miranda rights. As a
result, the court concluded there was no violation of Eleazar's rights.
The court further observed that a certified language interpreter need
not be used in out-of-court-proceedings, and that while the expert
witness criticized Diaz in some respects, the criticism did not rise to
such a level that would cause Diaz’s translation to be inadequate.
The court did note that some of the statements might be inadmissible
on a case-specific basis, and that the court would entertain a motion
in limine in that regard. No such motion was filed, and no objections
were raised at trial to any specific statements.

{¶ 29} “Appellate review of a motion to suppress presents a mixed
question of law and fact. When considering a motion to suppress,
the trial court assumes the role of trier of fact and is therefore in the
best position to resolve factual questions and evaluate the credibility
of witnesses.” (Citation omitted.) State v. Burnside, 100 Ohio St.3d
152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8. “Consequently, an
appellate court must accept the trial court's findings of fact if they
are supported by competent, credible evidence. . . . Accepting these
facts as true, the appellate court must then independently determine,
without deference to the conclusion of the trial court, whether the
facts satisfy the applicable legal standard.” (Citations omitted.) Id.

{¶ 30} After applying these standards, we conclude that the trial
court did not err in denying the motion to suppress. Under the Fifth
Amendment of the Constitution, no person can be compelled to
testify against himself, and those who are accused have a right to the
assistance of counsel. “In light of the inherent coercion involved in
custodial interrogation, Miranda established ‘a set of prophylactic
measures’ to safeguard the constitutional privilege against self-
incrimination.” State v. Barker, 2016-Ohio-2708, ¶ 22, 149 Ohio St.
3d 1, 73 N.E.3d 365, quoting J.D.B. v. North Carolina, 564 U.S.
261, 269 (2011), which in turn cites Miranda v. Arizona, 384 U.S.
436, 444, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).



                                   7
{¶ 31} “In broad terms, Miranda held that the state may not use a
defendant's statements from custodial interrogation ‘unless it
demonstrates the use of procedural safeguards effective to secure the
privilege against self-incrimination.’” Barker at ¶ 22, quoting
Miranda, [386 U.S.] at 444. “Prior to questioning, the police must
warn the suspect ‘that he has a right to remain silent, that any
statement he does make may be used as evidence against him, and
that he has a right to the presence of an attorney, either retained or
appointed.’ Id. The Supreme Court recognized the importance of a
suspect's ‘real understanding’ of his rights and his intelligent
decision whether to exercise them.” Barker at ¶ 22, quoting
Miranda at 469.

{¶ 32} In Barker, the court further observed that:

    If custodial interrogation continues in the absence of an
    attorney after a police officer advises a suspect of his rights,
    the government bears “a heavy burden” to demonstrate by
    a preponderance of the evidence that the suspect
    “knowingly and intelligently waived his privilege against
    self-incrimination and his right to retained or appointed
    counsel” before speaking to the police. Miranda at 475, 86
    S.Ct. 1602, citing Escobedo v. Illinois, 378 U.S. 478, 490,
    84 S.Ct. 1758, 12 L.Ed.2d 977 (1964), fn. 14 . . . . . . . A
    court may not presume a valid waiver either from the
    suspect's silence after warnings are given or from the fact
    that the suspect eventually confessed. Miranda at 475, 86
    S.Ct. 1602. Rather, the record must show “‘that an accused
    was offered counsel but intelligently and understandingly
    rejected the offer. Anything less is not waiver.’” Id.,
    quoting Carnley v. Cochran, 369 U.S. 506, 516, 82 S.Ct.
    884, 8 L.Ed.2d 70 (1962). If the state does not satisfy its
    burden, “no evidence obtained as a result of interrogation
    can be used.” Id. at 479, 86 S.Ct. 1602.

(Citations omitted.) Barker at ¶ 23. Courts consider the totality of
the circumstances in deciding if suspects have "knowingly,
intelligently, and voluntarily waived" their Miranda rights. (Citation
omitted.) Id. at ¶ 24.

{¶ 33} In support of his argument that the motion to suppress should
have been granted, Eleazar cites State v. Ramirez, 135 Ohio App.3d
89 (11th Dist. 1999). In Ramirez, the defendant's murder conviction
was reversed, based on flaws in an interpreter's translation of the
defendant's Miranda rights. Like Diaz, the interpreter in Ramirez
was not certified, but had taken Spanish in college and had lived in

                                   8
Mexico for six months. Id. at 91. However, in contrast to the
procedure used in the case before us, the police in Ramirez
instructed the interpreter to read the defendant his Miranda rights
using a Miranda card that was written in English. Id. While doing
so, the interpreter made a number of significant errors and also failed
to tell the defendant of certain rights that he had, including having
an attorney present during questioning, and that if the defendant
spoke to police, his statements could be used against him in court.
Id. at 94.

{¶ 34} In contrast, the Montgomery County Sheriff’s Office has a
pre-interview form setting forth the waiver of rights in Spanish and
containing a waiver of rights paragraph in Spanish. As the trial court
noted, Diaz used this form when advising Eleazar of his rights.
Decision and Entry Overruling Defendant's Motion to Suppress,
Doc. #38, p. 4.

{¶ 35} Courts have also stressed that "[a] translation of a suspect's
Miranda rights need not be perfect or verbatim if the suspect
understands that he need not speak to the police, that any statement
made may be used against him, that he has a right to an attorney,
and that an attorney will be appointed if he cannot afford one.” State
v. Ramirez-Garcia, 141 Ohio App.3d 185, 188, 2001 Ohio 4206,
750 N.E.2d 634 (12th Dist. 2001), citing Duckworth v. Eagan, 492
U.S. 195, 210-215, 109 S.Ct. 2875, 106 L.Ed.2d 166 (1989). (Other
citations omitted.)

{¶ 36} The transcript of the suppression hearing indicates that
Eleazar had twelve years of schooling, that he read each of the five
Miranda rights from the pre-interview form, and that he read the
waiver of rights paragraph. Eleazar had no difficulty reading the
waiver of rights paragraph. In addition, Diaz used the pre-interview
form written in Spanish when advising Eleazar of his rights. Eleazar
agreed to speak with the police and signed the form waiving his
rights. There was also no evidence of coercion or physical threats,
nor was there any evidence that Eleazar was under the influence of
drugs or alcohol. The totality of the circumstances indicate that
Eleazar knowingly, voluntarily, and intelligently waived his
Miranda rights.

{¶ 37} Regarding the content of the interview itself, Eleazar's expert
criticized Diaz during the suppression hearing for having asked
questions on her own that were not asked by the law enforcement
official. The expert described this as demonstrating a lack of
impartiality. In addition, the expert criticized Diaz for expressing
opinions in some instances, for occasionally failing to interpret

                                  9
things that Eleazar said back into English, and for speaking at times
about Eleazar in the third person. The trial court did not find a
pattern or that this was done on a broad scale. However, the trial
court did indicate that Eleazar could file a motion in limine to
exclude particular statements, which Eleazar failed to do. Eleazar
also failed to object at trial to any portion of Special Agent Turk’s
testimony about the interrogation. In particular, at trial, Turk
recounted statements that Eleazar had made during the
interrogation.

{¶ 38} To the extent that Eleazar's objection is based on the
prejudicial or irrelevant nature of his statement to the police, the
failure to object at trial waived all but plain error. State v. Jones, 91
Ohio St.3d 335, 343, 2001 Ohio 57, 744 N.E.2d 1163 (2001), citing
State v. Joseph, 73 Ohio St.3d 450, 455, 1995 Ohio 288, 653 N.E.2d
285 (1995). “‘Plain error does not exist unless, but for the error, the
outcome at trial would have been different.’” Id. In this regard, our
review of the record indicates no error, let alone plain error. Eleazar
basically indicated that he and his brother were coming to Dayton at
the request of Edgar, to do construction work, that the deal for the
work was between Joel and Edgar, and that Eleazar did not know
what was in the suitcase until Officer Caito opened the suitcase.

{¶ 39} Furthermore, even if the objection is to the alleged errors
during the interrogation, the law does not require certified
interpreters to be furnished during out-of-court proceedings. For
example, R.C. 2311.14(A) requires only that courts appoint
“qualified interpreters" for witnesses or parties during legal
proceedings, where the party or witness “cannot readily understand
or communicate . . . . ” (Emphasis added.)

{¶ 40} Sup.R. 88(A) also requires appointment of foreign language
interpreters in “a case or court function . . . . ” (Emphasis added.) In
this situation, Ohio Supreme Court certified foreign language
interpreters are required, except where exceptions in Sup.R.
88(D)(2)-(4) apply. For example, certified foreign language
interpreters are not required in certain court proceedings, including
where such interpreters do not exist or are not reasonably available.
Sup.R. 88(D)(1)-(2).

{¶ 41} Courts instead, may use provisionally qualified foreign
language interpreters, or language-skilled foreign language
interpreters to participate in-person in cases or court functions, or
courts may, in some situations, use interpreters who participate
through “through telephonic interpretation.” Sup.R. 88(D)(3)-(4).



                                   10
               {¶ 42} Notably, neither the statute nor the Superintendence Rule
               requires that certified foreign language interpreters be used in out-
               of-court proceedings. Eleazar has provided no case law indicating
               otherwise, and we agree with the trial court that even though the
               translator was not perfect, there was no pattern of poor performance
               or any significant issue.

               {¶ 43} Based on the preceding discussion, the First Assignment of
               Error is overruled.

2017-Ohio-690.


       When a state court decides on the merits a federal constitutional claim later presented to a

federal habeas court, the federal court must defer to the state court decision unless that decision is

contrary to or an objectively unreasonable application of clearly established precedent of the

United States Supreme Court. 28 U.S.C. ' 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 99-

100 (2011); Brown v. Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-94

(2002); Williams (Terry) v. Taylor, 529 U.S. 362, 379 (2000).

       In Garner v. Mitchell, the Sixth Circuit summarized the federal law governing federal

habeas corpus claims arising out of the United States Supreme Court’s decision in Miranda v.

Arizona, 384 U.S. 436 (1966), as follows:

               [A habeas petitioner] has the burden of establishing that, under the
               totality of the circumstances, he did not knowingly and intelligently
               waive his rights before speaking to the police. Clark v. Mitchell,
               425 F.3d 270, 283 (6th Cir. 2005). “We are also mindful that in a
               habeas proceeding the petitioner ‘has the burden of establishing his
               right to federal habeas relief . . . .’” Caver v. Straub, 349 F.3d 340,
               351 (6th Cir. 2003) (quoting Romine v. Head, 253 F.3d 1349, 1357
               (11th Cir. 2001)). Under this inquiry, we examine “the particular
               facts and circumstances surrounding [the] case, including the
               background, experience, and conduct of the accused.” Johnson v.
               Zerbst, 304 U.S. 458, 464 (1938); see also Edwards v. Arizona, 451
               U.S. 477, 482 (1981). The relevant question is not whether the
               “criminal suspect [knew] and [understood] every possible
               consequence of a waiver of the Fifth Amendment privilege,” but
               rather whether the “suspect [knew] that he [could] choose not to talk

                                                 11
               to law enforcement officers, to talk only with counsel present, or to
               discontinue talking at any time.” Colorado v. Spring, 479 U.S. 564,
               574 (1987).
               ...
               It is well-established [sic], in this circuit and others, that mental
               capacity is one of many factors to be considered in the totality of the
               circumstances analysis regarding whether a Miranda waiver was
               knowing and intelligent. Thus, diminished mental capacity alone
               does not prevent a defendant from validly waiving his or her
               Miranda rights. [Citations omitted.] Rather, that factor must be
               viewed alongside other factors, including evidence of the
               defendant’s conduct during, and leading up to the interrogation.

557 F.3d 257, 260-61, 264 (6th Cir. 2009) (parallel citations omitted.) The court explained that the

original purpose of the Miranda decision was to “‘reduce the likelihood that the suspects would

fall victim to constitutionally impermissible practices of police interrogation.’” Id. at 262, quoting

New York v. Quarles, 467 U.S. 649, 656 (1984).

       In his argument in support of his First Ground for Relief, Flores-Lopez seems to argue that

he was entitled to an interpreter who was also an attorney. However, the right to appointed counsel

does not attach at that stage of proceedings, but only when formal charges are made. To put it

another way, there is no constitutional right to have an appointed attorney during police

interrogation. There is also no constitutional requirement that an interpreter have any training in

law at all. Nor is this a case where a criminal defendant invoked his right to remain silent until

consulting with an attorney and the police persisted in interrogation.

       Petitioner does not dispute the findings of the Second District that he had twelve years of

schooling and he read the Miranda warnings in Spanish and then signed the waiver form. State v.

Flores-Lopez, 2017-Ohio-690, ¶ 36. The Second District also considered the testimony from

Petitioner’s expert witness that the translation was not perfect, but found that it was good enough

to communicate the rights involved.

       In sum, Petitioner has not shown that the Second District applied the wrong legal standard

                                                 12
or that its decision was based on an unreasonable determination of the facts in light of the evidence

presented. This Court should defer to the Second District Court of Appeals and dismiss the First

Ground for Relief.




Ground Two: Conviction Against the Manifest Weight of the Evidence and Not Supported
by Sufficient Evidence


       In his Second Ground for Relief, Flores-Lopez claims his conviction is against the manifest

weight of the evidence and unsupported by sufficient evidence to convict.

       The manifest weight claim is not a constitutional claim which this Court can consider in

habeas corpus. Johnson v. Havener, 534 F.2d 1232 (6th Cir. 1986). However, an allegation that a

verdict was entered upon insufficient evidence states a claim under the Due Process Clause of the

Fourteenth Amendment to the United States Constitution. Jackson v. Virginia, 443 U.S. 307

(1979); In re Winship, 397 U.S. 358 (1970); Johnson v. Coyle, 200 F.3d 987, 991 (6th Cir. 2000);

Bagby v. Sowders, 894 F.2d 792, 794 (6th Cir. 1990)(en banc). In order for a conviction to be

constitutionally sound, every element of the crime must be proved beyond a reasonable doubt. In

re Winship, 397 U.S. at 364.

               [T]he relevant question is whether, after viewing the evidence in the
               light most favorable to the prosecution, any rational trier of fact
               could have found the essential elements of the crime beyond a
               reasonable doubt . . . . This familiar standard gives full play to the
               responsibility of the trier of fact fairly to resolve conflicts in the
               testimony, to weigh the evidence and to draw reasonable inferences
               from basic facts to ultimate facts.

Jackson v. Virginia, 443 U.S. at 319; United States v. Paige, 470 F.3d 603, 608 (6th Cir. 2006);

United States v. Somerset, No. 3:03-po-2, 2007 U.S. Dist. LEXIS 76699 (S.D. Ohio 2007) (Rice,

J.). This rule was recognized in Ohio law at State v. Jenks, 61 Ohio St. 3d 259 (1991). Of course,

                                                 13
it is state law which determines the elements of offenses; but once the state has adopted the

elements, it must then prove each of them beyond a reasonable doubt. In re Winship, supra. A

sufficiency challenge should be assessed against the elements of the crime, not against the elements

set forth in an erroneous jury instruction. Musacchio v. United States, 577 U.S. ----, 136 S. Ct.

709(2016).

       In cases such as Petitioner’s challenging the sufficiency of the evidence and filed after

enactment of the Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110

Stat. 1214) (the “AEDPA”), two levels of deference to state decisions are required:

               In an appeal from a denial of habeas relief, in which a petitioner
               challenges the constitutional sufficiency of the evidence used to
               convict him, we are thus bound by two layers of deference to groups
               who might view facts differently than we would. First, as in all
               sufficiency-of-the-evidence challenges, we must determine
               whether, viewing the trial testimony and exhibits in the light most
               favorable to the prosecution, any rational trier of fact could have
               found the essential elements of the crime beyond a reasonable doubt.
               See Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L.
               Ed. 2d 560 (1979). In doing so, we do not reweigh the evidence, re-
               evaluate the credibility of witnesses, or substitute our judgment for
               that of the jury. See United States v. Hilliard, 11 F.3d 618, 620 (6th
               Cir. 1993). Thus, even though we might have not voted to convict
               a defendant had we participated in jury deliberations, we must
               uphold the jury verdict if any rational trier of fact could have found
               the defendant guilty after resolving all disputes in favor of the
               prosecution. Second, even were we to conclude that a rational trier
               of fact could not have found a petitioner guilty beyond a reasonable
               doubt, on habeas review, we must still defer to the state appellate
               court's sufficiency determination as long as it is not unreasonable.
               See 28 U.S.C. § 2254(d)(2).

Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009). In a sufficiency of the evidence habeas corpus

case, deference should be given to the trier-of-fact's verdict under Jackson and then to the appellate

court's consideration of that verdict, as commanded by AEDPA. Tucker v. Palmer, 541 F.3d 652

(6th Cir. 2008); accord Parker v. Matthews, 567 U.S. 37, 43 (2012); Davis v. Lafler, 658 F.3d 525,



                                                 14
531 (6th Cir. 2011) (en banc). Notably, “a court may sustain a conviction based upon nothing more

than circumstantial evidence.” Stewart v. Wolfenbarger, 595 F.3d 647, 656 (6th Cir. 2010).

               We have made clear that Jackson claims face a high bar in federal
               habeas proceedings because they are subject to two layers of judicial
               deference. First, on direct appeal, “it is the responsibility of the jury
               -- not the court -- to decide what conclusions should be drawn from
               evidence admitted at trial. A reviewing court may set aside the jury's
               verdict on the ground of insufficient evidence only if no rational trier
               of fact could have agreed with the jury.” Cavazos v. Smith, 565 U.S.
               1, 2 (2011) (per curiam). And second, on habeas review, “a federal
               court may not overturn a state court decision rejecting a sufficiency
               of the evidence challenge simply because the federal court disagrees
               with the state court. The federal court instead may do so only if the
               state court decision was ‘objectively unreasonable.’” Ibid. (quoting
               Renico v. Lett, 559 U.S. 766, 773 (2010)).

Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam); Parker v. Matthews, 567 U.S. 37, 43

(2012) (per curiam).

       Petitioner argues that the evidence against him is only circumstantial. He states that he

was riding in the front seat of the van and the suitcase with the amphetamines was in the backseat.

He of course asserts any incriminating statements he made to the police should have been

suppressed because they were obtained in violation of Miranda, supra.

       The Second District decided Petitioner’s manifest weight and sufficiency claims together,

writing:

               {¶ 52} In the case before us, Eleazar was charged with Possession
               of Drugs (Methamphetamine), in violation of R.C. 2925.11(A). This
               subsection of the statute provides that “No person shall knowingly
               obtain, possess, or use a controlled substance or a controlled
               substance analog” At the time Eleazar was arrested, R.C.
               2901.22(B) defined the culpable state of “knowingly” as follows:

                   A person acts knowingly, regardless of purpose, when he
                   is aware that his conduct will probably cause a certain
                   result or will probably be of a certain nature. A person has
                   knowledge of circumstances when he is aware that such
                   circumstances probably exist.

                                                  15
{¶ 53} “Possess” or “possession” is defined as “having control over
a thing or substance, but may not be inferred solely from mere access
to the thing or substance through ownership or occupation of the
premises upon which the thing or substance is found.” R.C.
2925.01(K). “‘Possession of a drug may be either actual physical
possession or constructive possession. A person has constructive
possession of an item when he is conscious of the presence of the
object and able to exercise dominion and control over that item, even
if it is not within his immediate physical possession.’” State v.
Dillard, 173 Ohio App.3d 373, 2007-Ohio-5651, 878 N.E.2d 694, ¶
53 (2d Dist.), quoting State v. Mabry, 2d Dist. Montgomery No.
21569, 2007-Ohio-1895, ¶ 18.

{¶ 54} Whether a person “knowingly possessed . . . a controlled
substance is to be determined from all the attendant facts and
circumstances available.” State v. Teamer, 82 Ohio St.3d 490, 492,
1998 Ohio 193, 696 N.E.2d 1049 (1998). Moreover,
“[c]ircumstantial evidence and direct evidence inherently possess
the same probative value . . . .” Jenks, 61 Ohio St.3d 259, 574
N.E.2d 492, at paragraph one of the syllabus.

{¶ 55} In view of the preceding discussion, the State did not have
to provide direct (or “concrete”) evidence of Eleazar's knowledge or
possession; the conviction could rest on circumstantial evidence. In
State v. Ruby, 149 Ohio App.3d 541, 2002-Ohio-5381, 778 N.E.2d
101 (2d Dist.), we held that a reasonable trier of fact could conclude
that the defendant constructively possessed drugs, where the
defendant had loaned his wife's vehicle to others in the past,
including known drug dealers, and his wife had previously removed
drug paraphernalia from the vehicle. When the defendant was
stopped by the police, the facts indicated that the defendant had
loaned his vehicle to a known drug dealer earlier that day. The dealer
was also in the car with the defendant. A crack pipe and piece of
crack cocaine were recovered from the floor of the rear passenger
compartment, behind the driver's seat. Id. at ¶ 42-43.

{¶ 56} In addition, we concluded in Ruby that the conviction was
not against the manifest weight of the evidence. In this regard, we
rejected the defendant's argument that he did not know contraband
was in the vehicle and that it had been placed there by the drug
dealer. Id. at ¶ 44. Again, we relied on circumstantial evidence. Id.
at ¶ 36.

{¶ 57} In the case before us, the suitcase containing the drugs was
located in close proximity to Eleazar's seat. The suitcase also

                                 16
contained clothing that was consistent with the two different
clothing sizes worn by Eleazar and his brother. In addition, we note
that Eleazar moved the suitcase closer to the front of the vehicle after
it was placed in the van by Edgar. Officer Caito observed that the
suitcase was heavier than one would expect if it only contained
clothing. Again, while this evidence is circumstantial, direct
evidence of Eleazar's knowledge need not be provided.

{¶ 58} As a further matter, Joel's testimony failed to aid Eleazar.
Although Joel testified that he was the one who made the deal for
work with Edgar, Joel also testified that he did not bring any clothing
with him and had purchased underwear at Walmart. However, no
underwear was found in the Walmart bag; instead, the bag contained
only gloves, a sweatshirt, and sweatpants. The fact that no
underwear was found in the bag casts doubt on Joel's credibility. We
also stress that a pair of men's medium underwear (a size that would
fit Eleazar) was found in the suitcase, along with a pair that would
have fit Joel. It is difficult to believe that people would travel to a
city where they intended to work for a month, without bringing a
change of underwear.

{¶ 59} Eleazar also said in his statement that Edgar was traveling
alone. While it is possible that Edgar packed two different sizes of
men's underwear and clothing for himself, it is an unlikely
coincidence that the clothing in the suitcase was also consistent with
the sizes worn by Eleazar and Joel.

{¶ 60} Eleazar's final argument is that the judgment was against the
manifest weight due to discrepancies between the testimony of
Officer Caito and Detective Walters about the presence of a middle
row of captains' chairs in the vehicle. According to Caito, the
suitcase with the drugs was on the floorboard directly behind the
two front seats and in front of two captains' chairs, or middle
occupant seats. Transcript of Proceedings, Vol. II, p. 286.

{¶ 61} In contrast, Detective Walters testified that when he searched
the van on September 15, 2015, there were only two seats inside the
vehicle. Transcript of Proceedings, Vol. I, p. 219, referencing
State’s Ex. 5. Officer Caito looked at the same photograph and
stated that the only difference between the way the van looked on
the day of the stop and in Ex. 5 was that the suitcase in Ex. 5 was
not located where he initially found it. Transcript of Proceedings,
Vol. II, p. 295. At that latter point, the suitcase was in the back of
the van, in front of a spare tire. Id. at 296. The following exchange
then occurred:



                                  17
                  Q. Okay. And then could you describe where you located
                  the suitcase when you conducted the search of the vehicle?

                  A. Yes, the two chairs that you're seeing in the middle of
                  the car there are what's called “captains’ chairs.” Those are
                  rear occupant seats. Directly in front of those, on the
                  floorboard, is where the suitcase was initially located,
                  which would basically be between the middle occupant
                  seats and the backs of the front driver and passenger seats.

              Id. at p. 296, referring to State's Ex. 5.

              {¶ 62} Officer Caito was emphatic about what he originally saw
              and where the suitcase was located on the day of the traffic stop. He
              also stated that there were four seats in the van as shown on Exhibit
              5, and that if anyone said there were two seats, that person would be
              wrong. Id. at p. 313. In contrast, Detective Walters was not present
              at the time of the stop and only viewed the suitcase and van nearly
              a year later, when he conducted a search. His testimony was also
              not detailed and was somewhat ambiguous.

              {¶ 63} “In either a criminal or civil case the weight to be given the
              evidence and the credibility of the witnesses are primarily for the
              trier of the facts.” State v. DeHass, 10 Ohio St.2d 230, 231, 227
              N.E.2d 212 (1967). “A jury, as finder of fact, may believe all, part,
              or none of a witness's testimony.” (Citations omitted.) State v.
              Jackson, 8th Dist. Cuyahoga No. 93235, 2010-Ohio-3716, ¶ 16. See
              also State v. Howard, 11th Dist. Lake No. 2009-L-158, 2010-Ohio-
              2817, ¶ 33 (noting that even if testimony of two officers is
              inconsistent, a trier of fact is entitled to decide credibility and
              believe all, part, or none of a witness's testimony).

              {¶ 64} As a final matter, whether there were captains’ chairs or not
              is irrelevant. Specifically, Joel testified that the suitcase was located
              where both he and Eleazar could reach back and touch it. Transcript
              of Proceedings, Vol. II, pp. 458-459.

              {¶ 65} Based on the preceding discussion, the trial court did not err
              in denying Eleazar’s Crim.R. 29 motion for acquittal, as the State
              presented sufficient evidence to sustain a conviction for the offense
              charged. In addition, the conviction was also not against the
              manifest weight of the evidence. Accordingly, the Second and Third
              Assignments of Error are overruled.

State v. Flores-Lopez 2017-Ohio-690.



                                                 18
       Reviewing the Second District’s decision under the doubly deferential standard required

by precedent, the Magistrate Judge cannot say that that decision was an objectively unreasonable

application of Jackson v. Virginia, 443 U.S. 307 (1979). Therefore, the Second Ground for Relief

should also be dismissed with prejudice.



Conclusion



       Based on the foregoing analysis, the Magistrate Judge respectfully recommends that the

Petition be dismissed with prejudice. Because reasonable jurists would not disagree with this

conclusion, Petitioner should be denied a certificate of appealability and the Court should certify

to the Sixth Circuit that any appeal would be objectively frivolous and therefore should not be

permitted to proceed in forma pauperis.



October 2, 2018.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge



                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
If the Report and Recommendations are based in whole or in part upon matters occurring of record
at an oral hearing, the objecting party shall promptly arrange for the transcription of the record, or
such portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless
the assigned District Judge otherwise directs. A party may respond to another party=s objections

                                                 19
within fourteen days after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140,
153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).




                                             20
